Moyer, C.J.,
dissenting. I respectfully dissent from the majority opinion because it fails to follow well-established law of this state and because it sends the wrong message with respect to the qualifications required of persons serving as members of a county board of elections.
In an opinion that sweeps aside precedent of this court establishing the broad discretion of the Secretary of State under R.C. 3501.07 to reject the recommenda*3tion of a county political party, the majority claims to adhere to the principle of law established in State ex rel. Democratic Executive Commt. v. Brown (1974), 39 Ohio St.2d 157, 68 O.O.2d 100, 314 N.E.2d 376. The majority concludes that the Secretary of State does not have the discretion to reject a recommended appointee because he has failed to comply with campaign finance laws. I fail to comprehend why the Secretary of State has discretion to reject an appointee on the basis of a potential personality conflict or conflict of interest, as we have previously held, but does not have the discretion to reject an appointment on the basis that the appointee has violated campaign finance laws. There can hardly be a clearer case of this court’s substitution of its judgment for that of the Secretary of State.
The second reason the writ of mandamus should be denied is that the majority of this court has now held that the Secretary of State has a clear legal duty to seat a person on a board of elections who has violated the very campaign finance laws the appointee is required to administer.
The writ should be denied.